DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
As detailed in the attached 08 September 2022 Interview Summary, the 18 April 2022 election of apparatus claims has been withdrawn. The amendment filed 11 July 2022 presents only method of making claims. As noted in the Interview Summary, the presentation of only method of making claims for the first action on the merits has been taken as an election by original presentation. Subsequent submission of patentably distinct claims, such as apparatus or product claims, will result in withdrawing such claims from consideration as being directed to inventions non-elected by original presentation. Applicant’s representative, Jason Walls, acknowledged these changes in the 08 September 2022 telephonic conversation.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 187-213 been renumbered 206-232 with corresponding changes in claim dependency. The next amendment should use the new claim numbers and claim dependency, and should indicate claims 1-205 as being canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 215 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 217, there is no teaching in the original disclosure or claims of a cooling step performed after brushing which initiates bonding between at least some of the fibers. The specification indicates a small percentage of re-bonding (paragraph 220), but does not teach such re-bonding between at least some of the fibers. In particular, the claimed range of at least some of the fibers includes a large percentage, half of the fibers, most of the fibers, or all of the fibers, etc., which is not supported by the above noted teaching in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 228-229 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 228, there is no antecedent basis for the instances of “the first surface” of the first nonwoven. This term is introduced in claim 207 rather than claim 206.
	Regarding claim 229, there is no antecedent basis for “the first surface” of the first nonwoven. This term is introduced in claim 207 rather than claim 206.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 232 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by either one of Thomaschefsky (US 7194789) or Beckers (US 3246378).
	As noted above, the claims have been renumbered. The rejection refers to the new claim numbers.
	Regarding claim 232, Thomaschefsky teaches a method of making components of an absorbent article, satisfied by a nonwoven fabric (Abstract; column 1, line 6). Thomaschefsky teaches brushing a surface of a first nonwoven such that fibers are raised or napped and bulk, i.e. volume, is enhanced (column 11, lines 1-20; column 12, lines 51-64). Brushing is satisfied by the embodiment of Thomaschefsky which uses a roll covered with fine flexible wires. Increasing bulk by raising fibers or napping implicitly indicates that a bulk density of the first nonwoven is decreased (same mass in a larger volume) and a void volume of the first nonwoven is increased (empty space is increase as bulk is increased).
	Alternatively regarding claim 232, Beckers teaches a method of making components of an absorbent article, satisfied by a nonwoven fabric (column 3, line 57). Beckers teaches brushing a surface of a first nonwoven such that fibers are raised or napped an (column 5, lines 1-3; column 2, lines 20-31; Figure 9). Raising fibers or napping implicitly indicates an increase in bulk or thickness, and it implicitly follows that a bulk density of the first nonwoven is decreased (same mass in a larger volume) and a void volume of the first nonwoven is increased (empty space is increase as bulk is increased).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 206, 218-224, 226 and 228-229 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO 2017/131014 A1, referencing US 10912681 as an English language equivalent) in view of Wright (US 9566198).
	As noted above, the claims have been renumbered. The rejection refers to the new claim numbers.
	Regarding claim 206, Nakamura teaches a method of making an absorbent article, the method comprising mechanically manipulating a first nonwoven such that a bulk density of the first nonwoven is decreased and a void volume of the first nonwoven is increased (Figures 1 and 5A-B; column 5, lines 28-46; column 6, lines 18-34 and 66-67; column 7, lines 1-15; column 11, lines 54-59; column 12, lines 55-64); combining a second nonwoven with the first nonwoven (Figures 1 and 5D; column 10, lines 49-60); and prior to combining the second nonwoven with the first nonwoven, depositing absorbent material onto one of the first and second nonwovens (column 10, lines 35-48), thereby forming the absorbent article, the absorbent article comprising the first nonwoven, the second nonwoven and the absorbent material.
	Nakamura differs from claim 206 in that:
i.	Nakamura does not recite collecting the absorbent article.
	(i)	It is known in related art to collect a similar absorbent article so that it may be supplied to a manufacturing line for the production of finished absorbent products. See Wright (Figures 1-5; column 8, lines 28-29; column 12, lines 8-13; column 19, lines 19-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nakamura because one of ordinary skill in the art would have been motivated to collect the absorbent article so that it may be supplied to a manufacturing line for the production of finished absorbent products, as suggested by the teachings of Wright.
	Regarding claims 218-219, Nakamura clearly teaches these additional limitations.
	Regarding claim 220, while the claimed embossing is not recited by Nakamura, Nakamura does teach joining the first and second nonwovens by heat-sealing (column 18, line 35). Such thermal bonding typically includes thermal embossing to provide the necessary bond lines or points. See Wright (column 8, lines 3-5 and 54; column 9, lines 25-43; column 16, lines 55-59; column 20, lines 8-9). Such embossing which fuses the fabrics together at bond lines or points, for example by heat sealing with calender rolls, naturally provides the claimed increase in density and decrease of void volume. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this step in Nakamura because one of ordinary skill in the art would have been motivated to suitably join the nonwovens using thermal embossing, as suggested by the teachings of Wright.
	Claim 221 is satisfied for the reasons provided above. The densifying corresponds to the thermal embossing noted above which is suggested by Wright for bonding the nonwovens. The bulkifying is satisfied by Nakamura’s above noted mechanical treatment which increases the first nonwoven thickness and thereby reduces density and increases void volume (Figures 5A-B).
	Regarding claim 222, while these values are not recited by Nakamura, Applicant and Nakamura perform the mechanical treatment for essentially the same reason, i.e. to enhance penetration of particulate absorbent material into the first nonwoven. See Nakamura (column 11; column 12, lines 55-64; Figures 5A-C). Like Applicant, Nakamura’s treatment increases the first nonwoven thickness, thereby increasing void volume and decreasing density. It is clear from Nakamura that the mechanical treatment is a result effective variable for achieving suitable fiber raising, and it may be varied by adjusting the speed of the raising device (column 5, lines 47-67). Accordingly it is reasonable to expect similar increases in thickness, and corresponding increases in void volume and decreases in density, would be used in the processes of Nakamura. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to achieve void volume increases and density decreases in the claimed ranges because one of ordinary skill in the art would have been motivated to adjust the mechanical treatment of Nakamura as a matter of routine experimentation to achieve suitable fiber raising for enhanced particle penetration, thereby achieving values in the claimed ranges for the reasons provided above.
	Regarding claims 223-224 and 226, Nakamura teaches these additional limitations (column 17, lines 38-49). The intervals in the width direction indicate the claimed lanes.
	Regarding claims 228-229, Nakamura clearly teaches these additional limitations.

Claims 207, 211-212, 215-216 and 230-231 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wright as applied to claims 206, 218-224, 226 and 228-229 above, and further in view of Thomaschefsky.
	Regarding claim 207 and 211, the mechanical manipulation with the bladed device of Nakamura is not considered to satisfy brushing, i.e. treatment with a brush. However Nakamura is not limited to any particular fiber raising device (column 17, lines 50-57). Thomaschefsky suggests brushing a surface of a nonwoven with a rotary brush to suitably raise the fibers of the nonwoven (column 12, lines 51-64; column 11, lines 7-20; Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nakamura because one of ordinary skill in the art would have been motivated to a known suitable alternative method for raising the fibers of a nonwoven fabric, as evidenced by Thomaschefsky.
	Regarding claim 212, Thomaschefsky suggests varying the claimed pressure or rate to achieve the desired fiber raising (column 11, lines 21-25 and 46-67; column 12, lines 1-8 and 51-64). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide this limitation in the modified method of Nakamura because one of ordinary skill in the art would have been motivated to adjust either of these parameters to achieve the desired fiber raising, as suggested by Thomaschefsky.
	Regarding claims 215-216, these rather broad limitations do not distinguish over through air bonding of the first nonwoven, which is conventionally accomplished by imparting a stream of heated air on the first nonwoven. Nakamura specifically suggests a through air bonded nonwoven fabric formed by imparting a stream of heated air to the nonwoven (column 3, lines 30-34).
	Regarding claim 230, Nakamura suggests this additional limitation (column 17, lines 38-49).
	Claim 231 is satisfied for the reasons provided above.

Claim 230 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Wright and Thomaschefsky as applied to claims 207, 211-212, 215-216 and 230-231 above, and further in view of Cipriani (US 2017/0095379).
	Regarding claim 230, Nakamura was applied in the above rejection for suggesting this limitation. However, Nakamura does not explicitly recite how different longitudinal zones would be selectively mechanically treated. In a related method, Cipriani more clearly indicates that such zoned mechanical treatment can be achieved by intermittently engaging a rotary fiber raising device with the nonwoven (paragraphs 52-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide these limitations in Nakamura because one of ordinary skill in the art would have been motivated to suitably achieve the zoned mechanical treatment taught by Nakamura using known techniques, as evidenced by Cipriani.

Claim 232 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Thomaschefsky.
	Regarding claim 232, Nakamura and Thomaschefsky are applied as above in the rejection of claims 207, 211-212, 215-216 and 230-231. Wright is not applied here because claim 232 does not have the collecting step.

Allowable Subject Matter
Claims 208-210, 213-214 and 225 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 208-210, 213-214 and 225, in combination with the claimed limitations of the base and any intervening claims, no teaching or suggestion was found in the prior art of record to provide these additional limitations. The closest prior art of record has been applied above.

Claim 227 has not been rejection over prior art. However, in view of the new matter rejection of this claim, it has not been indicated as containing allowable subject matter at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745